Case 3:20-mj-O0569-FKB Document 1-1: Filed 07/02/20 Page 1 of 4

AFFIDAVIT

I, Joe “Nick” Brown, being duly sworn, hereby depose and state as follows:
1. I am a Task Force Officer (TFO) assigned to the Federal Bureau of Investigation
Child Exploitation and Human Trafficking Task Force since July 2013. I have been a certified
law enforcement officer for 16 years. I have conducted numerous investigations involving
narcotics violations, public integrity, cybercrimes based offenses, and ] have received specialized
training and certificates pertaining to law enforcement. For the past four years, I have been
employed with the Hinds County Sheriff's Office assigned to investigations involving Internet
Crimes against Children and Human Trafficking. I have also been involved with investigations of
cyber tips distributed by the National Center for Missing and Exploited Children (NCMEC) and
have been involved in investigations of Peer-to-Peer cases and online cases involving child sex
exploitation.

2. As TFO officer, I am authorized to investigate violations of the laws of the United
States, and to executed warrants and arrests issued under the authority of the United States.

3. This Affidavit is being made in support of an application for a Criminal Complaint
against TERRANCE BRADEN, GAYLON NELLUMS and SETRICAI HALL.

4. Based on the information set forth in this Affidavit, there is probable cause to
believe that BRADEN, NELLUMS and HALL, on or before June 26, 2020, knowingly used a
facility in interstate or foreign commerce to promote, manage, establish and/or carry on their
unlawfully prostitution business by posting advertisements for prostitution in the State of

Mississippi. In furtherance of said activity, BRADEN transported NELLUMS and HALL from
Case 3:20-mj-O0569-FKB Document 1-1 Filed 07/02/20 Page 2 of 4

Tennessee to Jackson, Mississippi, to engage in sexual acts for money, in violation of Title 18,
United States Code, Sections 1952(a)(3)(A) and 2421.

5. On June 26, 2020, TFO Brown located an advertisement on the website,
“Megapersonals,” portraying a female in sexually explicit poses, with a contact number of (901)
424-4270. TFO Brown, acting in an undercover capacity, made contact with the telephone number
via text message. The receiver responded by text message: “Are you the police or afflicted with
any law enforcement or work for them or on any bullshit.” TFO Brown engaged in texting back
and forth with the female. They agreed to meet for sex, with the stated price of $150.00 for one
hour and an additional $50.00 for “BB” (meaning bareback sex). The female stated she was at
Motel 6 on I-55 North Jackson, Mississippi.

6. TFO Brown, along with other law enforcement officers travelled to Motel 6. The
other law enforcement officers were to conduct surveillance and provide protection for TFO
Brown. Before TFO Brown got to Motel 6, the female texted him that she would be on the “back
of the hotel downstairs”.

7. Upon arriving at Motel 6, TFO Brown observed a female matching the female
portrayed in the ‘“Megapersonals” internet advertisement, standing between room 125 and 126,
talking with another female. The female matching the description in the advertisement,
immediately entered room 125. The other female went into room 126.

8. TFO Brown made contact with the female in room 125. The female was identified
as SETRICAI HALL from Memphis, Tennessee.

9. Upon making contact with HALL, TFO Brown identified himself as law

enforcement, to which, HALL immediately tried to contact someone on her cell phone. HALL’s
Case 3:20-mj-00569-FKB Document 1-1 Filed 07/02/20 Page 3 of 4

cell phone was seized to prevent her from alerting anyone else that might be working with her.
TFO Brown advised HALL of her Miranda rights to which she waived. Hall consented to a search
of her phone and admitted to travelling to Jackson, Mississippi, from Memphis, Tennessee on June
25, 2020, to engage in prostitution. HALL identified the female in room 126 as GAYLON
NELLUMS, another girl working with her in prostitution. In addition, Hall admitted that
TERRANCE BRADEN drove her and NELLUMS to Jackson, Mississippi to engage in sex for
money.

10. The consensual search of Hall’s cell phone revealed numerous text messages
between HALL and BRADEN, referencing commercial sex, as well as, BRADEN posting ads.
One text conversation revealed BRADEN asking HALL for pictures. Once BRADEN received
the pictures, BRADEN texted HALL, “Yeah I can sell dat” along with a messages asking, “Do
you do anal” and “just asking for the ad”. Multiple texted messages on HALL’s cellphone
confirmed BRADEN’s role in HALL performing commercial sex acts. HALL admitted that she
and NELLUMS both came to Mississippi to engage in sex for money.

11. HALL admitted to receiving money for sex acts giving the money to NELLUMS,
who in turn gave the money to BRADEN for their protection.

12. | TFO Brown subsequently made contact with NELLUMS and BRADEN in room
. 126. Both were arrested and transported to Hinds County jail.

13. | TFO Brown obtained copies of hotel receipts from Motel 6, copies for rooms 125
and 126, which showed NELLUM, had paid for both rooms.

Based upon my training and experience, and the facts set forth in this Affidavit, there is

probable cause to believe that TERRANCE BRADEN, GAYLON NELLUMS and SETRICAI
Case 3:20-mj-O0569-FKB Document 1-1 Filed 07/02/20 Page 4 of 4

HALL used a facility in interstate or foreign commerce to promote, establish and/or carry on
commercial prostitution in Jackson, Mississippi; and, further that TERRANCE BRADEN
transported GAYON NELLUMS and SETRICAI HALL to Jackson, Mississippi from Memphis,

Tennessee to engage in commercial sex acts for money.

Respectfully submitted,

 

 

Joe “Nick” Brown
Task Force Officer
Federal Bureau of Investigation

af
Subscribed and sworn to before me on this 2 of July, 2020.

pall

UNITED STATES MAGISTRATE JUDGE
